                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at FRANKFORT

UNITED STATES OF AMERICA,     )
                              )
     Plaintiff,               )       Criminal Action No.
                              )       3:8-cr-31-JMH-HAI-1
v.                            )
                              )
MICHAEL D. SMITH, pro se,     )
                              )        MEMORANDUM OPINION
     Defendant.               )             AND ORDER
                              )
                             ***
    On June 20, 2019, the Defendant, Michael D. Smith (“Smith”),

proceeding pro se, filed a “Motion to Appoint Counsel.” [DE 1001].

On July 9, 2019, this Court denied that motion.            [DE 1005].    Smith

has since filed two motions, [DE 1008; DE 1010], requesting this

Court reconsider its decision.         [DE 1005].    For the reasons stated

herein below, and being otherwise sufficiently advised, we decline

to do so. As such, IT IS ORDERED that Smith’s motions to reconsider

[DE 1008; DE 1010] are, and hereby shall be, DENIED.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

        On July 10, 2010, Smith was convicted of conspiracy to commit

mail    fraud,   in   violation   of   18   U.S.C.    §   1349,   and   eleven

substantive counts of mail fraud, in violation of 18 U.S.C. § 1341.

[DE 314].    On June 29, 2011, this Court sentenced Smith to a total

term of 120 months of imprisonment.         [DE 662].     As a result, this

Court sentenced Smith to 120-months imprisonment.                 [DE 669; DE

830].     The Sixth Circuit denied Smith’s subsequent appeal.             [DE


                                       1
875].     Thereafter, Smith filed a motion to vacate his sentence

under § 2255, which was denied by the district court. [DE 996 at

1, PageID #13776].     The Sixth Circuit denied Smith’s application

for a certificate of appealability and then denied Smith permission

to file a second or successive motion to vacate in 2019. [Id.].

        While Smith does not state why he needs appointed counsel, he

claims that he has been incarcerated for eight years, that he was

falsely arrested and imprisoned, and that the indictment in his

case was not a true bill of indictment.      [DE 1001].     On June 25,

2019, this Court directed the United States of America (“United

States”) to respond to Smith’s motion by July 8, 2019.       [DE 1002].

On July 1, 2019, Smith filed an identical “Motion to Appoint

Counsel[,]” stating the same grounds for relief.          [DE 1003]. On

July 8, 2019, the United States filed its response in opposition,

[DE 1004], to Smith’s June 20th motion.      [DE 1001].

        The Court reviewed Smith’s identical motions [DE 1001; DE

1003] and the United States’ response, [DE 1004], and denied the

motions.     [DE 10005].    In particular, the Court found that Smith

did not state the reason why he needs counsel, nor does he provide

any legal argument in support of his request for the appointment

of counsel. [Id. at 2-4, PageID #13814-16]. Nor was there any

indication that appointment of counsel would provide meaningful

assistance to Smith.       [Id.].



                                    2
     Smith     has   now    filed    two       motions   requesting     the   Court

reconsider its Order.         [DE 1008; DE 1010].           Smith’s motions are

essentially identical, [id.], other than an email attachment.                     [DE

1010-1 at 1-2, PageID #13843-44].

                                II.    ANALYSIS

     Smith requests the Court reconsider, [DE 1008; DE 1010], its

denial, [DE 1005], of Smith’s motions for appointment of counsel.

[1001, 1003]. Once again, however, Smith fails to state the reason

why he needs counsel, nor does he provide any legal argument in

support of his request for the appointment of counsel.                   [Id.].    Of

course, the Court has discretion on whether to appoint counsel in

this situation.      Again, Smith gives no indication that appointment

of   counsel    will       provide    meaningful         assistance     to    Smith.

Accordingly, Smith’s motions to reconsider must be denied.

     Notably, Smith supports his motions to reconsider by citing

to a rule of procedure that does not exist.                In particular, Smith

does cite to “Rule 59(e)” in the styling of both of his motions to

reconsider.     [DE 1008 at 1, PageID #13828; DE 1010 at 1, PageID

#13838].     However, Federal Rule of Criminal Procedure 59 goes

nofurther than subsection (b)(3), and relates to matters before

magistrate judges.

     As stated in the Court’s prior Order, [DE 1005 at 3-4, PageID

#13815-16], Federal statutes outline certain situations where

counsel shall be appointed for indigent Defendants.                   See 18 U.S.C.

                                           3
§ 3006A(a)(1).        Ultimately, however, the decision to appoint

counsel rests within the sound discretion of the Court, based on

the interests of justice and due process.                   See 18 U.S.C. §

3006A(a)(2)(B).        Counsel   should    be   appointed    “if,    given   the

difficulty of the case and the litigant's ability, [he] could not

obtain justice without an attorney, [he] could not obtain a lawyer

on [his] own, and [he] would have had a reasonable chance of

winning with a lawyer at [his] side.”            Forbes v. Edgar, 112 F.3d

262, 264 (7th Cir. 1997).

        In his motions to reconsider, Smith did not state the reason

why he needs counsel or the ultimate relief he is seeking. [DE

1008; DE 1010].       Nor has Smith has not offered any argument as to

why the Court should appoint him counsel for such purpose.               [Id.].

        As with Smith’s prior motions, [DE 997; DE 1001; DE 1003],

Smith    cites   no    statute   or   other     legal   grounds     to   justify

appointment of counsel. [DE 1008; DE 1010]. The language of Joint

Local Rule of Criminal Procedure 12.1(a) provides as follows:

             Except for routine motions – such as motions
             for an extension of time – a motion must state
             with particularity the grounds for the motion,
             the relief sought, and the legal argument
             necessary to support it.

        Again, this Court acknowledges its obligation to liberally

construe a Smith’s pro se motion it has no authority to create

arguments for Smith.        Coleman v. Shoney's, Inc., 79 Fed. Appx.

155, 157 (6th Cir. 2003) (“Pro se parties must still brief the

                                       4
issues advanced with some effort at developed argumentation.”).

However, without some effort at legal argumentation, Smith has

utterly failed to meet the requirements of LCrR 12.1(a).

     Moreover, at this stage of the case, appointment of counsel

would be a waste of limited resources.     Neither due process nor

the best interests of justice indicate that counsel should be

provided considering the issues Smith seeks to raise. Accordingly,

IT IS ORDERED that Smith’s identical motions [DE 1008; DE 1010] to

reconsider this Court’s Order, [DE 1005] denying his motions for

the appointment of counsel [DE 1001; DE 1003] shall be, and hereby

are, DENIED.

     This, the 26th day of August, 2019.




                                5
